Exhibit 10.4G

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of February 28, 2012, by and between OXFORD FINANCE LLC
(successor in interest to Oxford Finance Corporation; in its individual
capacity, “Oxford” or “Lender”; in its capacity as Collateral Agent, “Collateral
Agent”) and COMPLETE GENOMICS, INC., a Delaware corporation (“Borrower”).

RECITALS

A. Collateral Agent, Lender and Borrower have entered into that certain Loan and
Security Agreement dated as of March 25, 2011 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of August 22, 2011, as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has informed Collateral Agent that it expects to be in default of
the covenant set forth in Section 6.2(a)(ii) of the Loan Agreement for
Borrower’s 2011 fiscal year for failing to deliver an unqualified opinion, from
Pricewaterhouse Coopers or another nationally recognized independent certified
public accounting firm, on the financial statements to be delivered pursuant
thereto (the “Expected Default”).

D. Borrower has promptly notified Lender, pursuant to Section 6.11 of the Loan
Agreement, of the creation of a new subsidiary, Complete Genomics International,
Inc., and is willing to take any such actions as may be reasonably required by
Lender according to the terms therein.

E. Borrower has requested that Collateral Agent and Lender amend the Loan
Agreement to (i) waive the Expected Default and (ii) make certain revisions to
the Loan Agreement as more fully set forth herein.

F. Borrower, Collateral Agent and Lender have agreed to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

 

1



--------------------------------------------------------------------------------

2.1 Section 4.3 (Pledge of Collateral). A new Section 4.3 hereby is added to the
Loan Agreement to read as follows:

“4.3 Pledge of Collateral. Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Second Amendment Effective Date, or, to the extent not
certificated as of the Second Amendment Effective Date, within ten (10) days of
the certification of any Shares, the certificate or certificates for the Shares
will be delivered to Collateral Agent, accompanied by an instrument of
assignment duly executed in blank by Borrower. To the extent required by the
terms and conditions governing the Shares, Borrower shall cause the books of
each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of the Shares. Upon the occurrence and during the continuance
of an Event of Default hereunder, Collateral Agent may effect the transfer of
any securities included in the Collateral (including but not limited to the
Shares) into the name of Collateral Agent and cause new (as applicable)
certificates representing such securities to be issued in the name of Collateral
Agent or its transferee. Borrower will execute and deliver such documents, and
take or cause to be taken such actions, as Collateral Agent may reasonably
request to perfect or continue the perfection of Collateral Agent’s security
interest in the Shares. Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and during the continuance of an Event of
Default.”

2.2 Section 5.11 (Shares). A new Section 5.11 hereby is added to the Loan
Agreement to read as follows:

“5.11 Shares. Borrower has full power and authority to create a first lien on
the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares. The Shares have been and will be duly authorized and
validly issued, and are fully paid and non-assessable. To Borrower’s knowledge,
the Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.”

2.3 Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added to Section 13.1 of the Loan Agreement as follows:

“Second Amendment Effective Date” means February 28, 2012.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower,
in any Subsidiary; provided that, in the event Borrower, demonstrates to
Collateral Agent’s reasonable satisfaction, that a pledge of more than sixty
five percent (65%) of the Shares of a Subsidiary of Borrower which is not an
entity organized under the laws of the United States or any territory thereof,
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code, “Shares” shall mean sixty-five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by Borrower in such Subsidiary.

2.4 Section 13.1 (Definitions). The defined term “Permitted Investments” in
Section 13.1 of the Loan Agreement hereby is amended by deleting the term “and”
as it appears at the end of subsection (c) thereof; deleting the period at the
end of subsection (d) thereof and replacing it with the phrase “; and”; and
adding a new subsection (e) thereto to read as follows:

“(e) Investments in Borrower’s wholly owned subsidiary, Complete Genomics
International, Inc., not to exceed One Hundred Thousand Dollars ($100,000) at
any time.”

2.5 Collateral Agent and Lender hereby waive the Expected Default.

 

2



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Collateral Agent and Lender to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except as previously disclosed
in writing to Lender and except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b), no Event of Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Collateral Agent and
Lender on the Effective Date, or thereafter are true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent and Lender of (x) this Amendment by
each party hereto and (y) a Perfection Certificate for Complete Genomics
International, Inc.; (ii) the delivery to Collateral Agent of the certificate(s)
for the Shares, together with Assignment(s) Separate from Certificate, duly
executed in blank; (iii) the due execution and delivery to Collateral Agent of
updated Borrowing Resolutions, in substantially the form attached hereto as
Annex I, and (iv) Borrower’s payment of all Lender’s Expenses incurred through
the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER:   BORROWER: OXFORD FINANCE LLC   COMPLETE GENOMICS,
INC By:   /s/ Mark Davis   By:   /s/ Ajay Bansal Name:  

Mark Davis

  Name:  

Ajay Bansal

Title:   Vice President Finance, Secretary and Treasurer   Title:   Chief
Executive Officer

[Signature Page to Second Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

ANNEX I

CORPORATE BORROWING CERTIFICATE

 

BORROWER:    COMPLETE GENOMICS, INC.    DATE: February 28, 2012 LENDER    OXFORD
FINANCE LLC, as Collateral Agent and Lender

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s Bylaws.
Neither such Certificate of Incorporation nor such Bylaws have been amended,
annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized to
Add or Remove
Signatories

Ajay Bansal   

Assistant Secretary

   /s/ Ajay Bansal    x Clifford A. Reid    CEO and President    /s/ Clifford A.
Reid    x

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from the Lenders.

Execute Loan Documents. Execute any loan documents any Lender requires.

Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.



--------------------------------------------------------------------------------

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:  

/s/ Ajay Bansal

Name:   Ajay Bansal Title:   Assistant Secretary

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                     of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

[print title]

 

By:  

/s/ Clifford A. Reid

Name:   Clifford A. Reid Title:   CEO and President



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Incorporation (including amendments)

[See attached]



--------------------------------------------------------------------------------

EXHIBIT B

Bylaws

[See attached]